Detailed Action
	The communications received 04/29/2022 have been filed and considered by the Examiner. Claims 1-20 are pending. Claims 11-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 04/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner Comments
With regards to the limitation “cable jacket extruder”. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In other words, if the prior art is capable of performing the intended use, then it meets the claim.                                                                                                                                                                                                  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoshi (US 2007/0054143) hereinafter OTO. 
	
As for claim 1 OTO discloses a cable jacket extruder (as the extruder could be used to extrude composition for cable jackets as extrudes films) [Fig. 2; 0037; 0055-56] that has:
	A chamber (cylinder) [Fig. 2 #42; 0037]; 
	A feeding port at one end of the chamber [Fig. 2 #50; 0041];
	An extruding screw inside the chamber [Fig. 2 #48; 0037];
A pathway connected to an outlet at another end of the chamber, the pathway having a vent [Fig. 2 #56; 0037]; A nozzle connected to the pathway [see modified figure 2 below] 
    PNG
    media_image1.png
    1036
    894
    media_image1.png
    Greyscale

	
As for claim 4, OTO discloses claim 1 and further that the vent is substantially rectangular shape with a long axis extending along the pathway (along the side of) [Fig. 2 #56].

	As for claim 8, OTO discloses claim 1 and further a plurality of extruding screws in the chamber [Fig. 2 #48].
	
	As for claim 10, OTO discloses claim 1 and further that the screw shafts have variable diameter [Fig. 2 #48]
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 102 or in the alternative under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO. 
As for claim 7, OTO discloses claim 1 and further teaches an L/D range of 20 to 55 which overlaps the claimed range [0042].
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Nakamura et al (US 2018/0265599) hereinafter NAK.
As for claims 2-3 OTO discloses claim 1 and further teaches the use of a vented extruder while performing vacuum evacuation (and it is understood that the venting through the extruder itself is also a form of drying) [0150; 0158; 0022 discussing moisture], but does not teach the vent being connected to a powered ventilating device which is a fan or a vacuum pump. 
NAK teaches an extruder that works upon a similar material to the one of OTO (cellulose including material) [Abstract] in which the extruder also employs vents with pathways to the nozzle [Fig. 1 #8]. These vents are connected to vacuum pumps [Fig. 1 #7; 0062] which allows for efficient drying [0085].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the vents of OTO with the ones of NAK in order to dry efficiently. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Cascione (US 4,767,029) hereinafter CAS. 

As for claim 5, OTO discloses claim 1 but does not teach a kneading roller. 
CAS teaches kneading rollers (roll shaped agitators) located in the hopper [col. 3 l. 42-63] which aids in the facilitation of the drawing of material from the hopper [col. 4 l. 63-68]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the kneading rollers of CAS to the hopper of OTO in order to facilitate the drawing of material from the hopper. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Shi et al (US 2012/0070615) hereinafter SHI.

As for claim 6, OTO discloses claim 1 but does not teach a gear pump. 
	SHI teaches that a gear pump that is attached to the output of an extruder (as it is understood that between readily encapsulates the scenario in which all pieces are connected) controls the accuracy of the final product by reducing fluctuation in extrusion output [0072].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have connected a gear pump as taught by SHI to the nozzle of OTO in order to reduce extrusion fluctuation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Tadros (US 2003/0102588) hereinafter TAD.
As for claim 9, OTO discloses claim 1 but does not teach the screw comprising one of a barrier flight, inverse flight, and multiple flights.
TAD teaches an extruder [Fig. 2; 0022] with a screw that includes multiple flights that are used to cause air to escape [0022]. The screw includes a barrier flight [0030] and a reverse flight portion which aids in the additional processing of the material [0039]. By having these two flights TAD substantially also has ‘multiple flights.’
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the barrier and reverse flight portions as taught by TAD in the extruder screw of OTO in order to allow for air to escape the material and to allow for additional processing of the material. As OTO does require venting one of ordinary skill in the art would have especially recognized the benefit of vacating air from the material. 

Response to Arguments
Applicant’s arguments, see section I, filed 04/29/2022, with respect to the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The 112(b) rejection of claim 4 has been withdrawn. 

Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
On pg. 6-7 the Applicant argues that the vent of Otoshi “is not part of any pathway that is connected to an outlet of the chamber” because the cylinder of 42 is also interpreted as the chamber.
The Examiner respectfully disagrees. The interpretation of the chamber is not “arbitrary. ” The claim language merely requires “a pathway connected to an outlet at another end of the chamber, the pathway having a vent” a pathway can readily be composed of a multitude of paths, none of which exclude the end of the chamber. The claim can be readily interpreted to signify that there is a path through an end of the chamber that has an outlet and has a vent. Therefore, the argument is not persuasive [refer to modified Fig 2 below]. 

    PNG
    media_image2.png
    649
    901
    media_image2.png
    Greyscale


On pg. 7-8 the Applicant argues that the nozzle of Otoshi is not “a nozzle” as required in claim 1 because it feeds into a second stage of a tandem extruder.
The Examiner notes that an acceptable definition of nozzle is “a projecting vent of something” which the nozzle cited by the Examiner substantially is [see Merriam-Webster, nozzle, published 04/24/2009, accessed 06/30/2022, url: https://www.merriam-webster.com/dictionary/nozzle, section 1a]. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712